Title: From George Washington to Lord Dunmore, 13 April 1773
From: Washington, George
To: Dunmore, John Murray, fourth earl of



My Lord
Mount Vernon 13th of Apl 1773

In obedience to your Lordship’s request, I do myself the honour to inform you that, by Letters this day receivd from Doctr Cooper of Kings College in New-York, I find it will be about the first of May before I shall set of for that place; and that it will be June, perhaps the middle of it before I return—

Harvest then coming on, and seldom ending till after the middle of July I could almost wish to see it accomplish’d; but if the delay in doing of it, is attended with any kind of inconvenience to your Lordship, I will, at all events, be ready by the first of July to accompany you through any, and every part of the Western Country you may think proper to visit.
I beg the favour therefore of your Lordship to inform me, as near as you can, of the precise time you will do me the honour of calling me here, that I may regulate my other matters accordingly, and give Mr Crawford (if your Lordship purposes to take the Rout to Pitsburg) who I took the liberty of recommending as a good Woodsman, and well acquainted with the Lands on that Quarter, notice of it; that he may be disengaged when we get to his House which is directly on that Communication; being perswaded that such a person, will be found necessary in an excursion of this sort, from their superior knowledge of the Country, and the Inhabitants which are thinly scattered over it.
No Person can be better acquainted with the Equipage, and Simple provision necessary to a Journey of this sort than your Lordship; & therefore, it would be impertinent in me to undertake to mention them; but if your Lordship should find it convenient to have any thing provided in this part of the Country, and will please to honour me with your Commands, they shall be punctually obeyd—as also, if your Lordship chooses to have an Indian engaged, will I write to Colo. Croghan (deputy Indian Agent) who lives near Pittsburg, to have one provided.
The intent of my Journey to New York my Lord, is, to carry my Son in Law, Mr Custis, to Kings College—should your Lordship therefore, have any Letters, or Commands, either to that place, or Philadelphia, I should think myself honourd in being the bearer of them, as well as benefitted by means of the Introduction. I am with the greatest respect Yr Lordships Most Obedt & Most Hble Servt

Go: Washington

